Order filed December 8, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00198-CV
                                   ____________

            LAND-AIR MEDICAL TRANSPORT, INC., Appellant

                                         V.

                        CONCORD EMS, INC., Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1120700

                                    ORDER

      Appellant’s brief was due September 30, 2020. No brief or motion for
extension of time was filed. On October 13, 2020, we issued an order stating we
would dismiss the appeal if appellant did not file a brief by October 30, 2020.

      On October 30, 2020, appellant filed a motion to extend time to file its brief.
We granted appellant an extension until November 16, 2020. On November 13,
2020, appellant filed another motion to extend time to file its brief. We granted
appellant’s request until November 30, 2020.

      As of today, no brief or motion for extension of time has been filed. Unless
appellant files a brief with this court on or before December 30, 2020, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel Consists of Justices Zimmerer, Bourliot, and Spain.